                                                                                                          
Exhibit 10.30

CONFIDENTIAL

 

IOMEGA CORPORATION

10955 Vista Sorrento Parkway, Suite 300

San Diego, CA 92130

 

 

February 24, 2006

 

Jonathan Huberman

 

Dear Jonathan:

 

On behalf of the Iomega Board of Directors, I write to offer you the position of
Chief Executive Officer of Iomega reporting to the Board of Directors. As CEO,
you will be Iomega’s strategic and operational leader. We expect you to devote
your entire business time, attention and energies to the business and interests
of Iomega. We would like you to start immediately.

 

 

Following are the terms and conditions of your employment.

 

Base Salary

 

Your Base Salary for the balance of 2006 and for calendar year 2007 will be at
the rate of $500,000 per year, payable in monthly installments, subject to
withholding taxes and other normal deductions and Iomega’s standard payroll
policies.

 

Bonus for 2006

 

For 2006, you will receive a bonus equal to 100 percent of your Base Salary for
2006 and payable 50 percent when you undertake your duties as CEO and 50 percent
at yearend.

 

Bonus for 2007 and Future Years

 

For 2007 and future years, your bonus will be determined by the Board of
Directors based on goals and criteria determined by mutual agreement of you and
the Board and may vary from zero percent to 200 percent of your then annual Base
Salary.

 

Stock Options

 

When you undertake your duties as CEO, you will be granted an option to purchase
400,000 shares of Iomega common stock at an exercise price equal to the Fair
Market Value per share on the date of grant. Fair Market Value is the closing
price of Iomega stock on the New York Stock Exchange on the day preceding the
date of grant. Each such option shall be exercisable and shares subject thereto
shall vest as follows: 12.5 percent on the date of grant and

 

 

Doc. #1628961 v.1-5/11/06 12:02 PM

 


--------------------------------------------------------------------------------



Jonathan Huberman

February 24, 2006

Page 2

 

 

 

an additional 25 percent on each of the first, second and third anniversaries of
the date of grant and an additional 12.5% on the fourth anniversary of the date
of grant. Each such option shall be subject to a stock option agreement
containing requirements regarding confidentiality, non-solicitation and
non-competition.

 

Benefits

 

 

Iomega provides a comprehensive program of employee benefits, including:

 

 

•

Medical expense protection, including hospitalization, major medical and dental
coverage

 

 

•

401(k) retirement savings plan

 

 

•

Vacation and Holidays

 

 

•

Participation in the Executive Life Insurance Program at two times annual Base
Salary, subject to medical underwriting

 

 

•

Participation in the Executive Long-Term Disability Program

 

 

•

Participation in the Executive Tax Planning Services provided by Price
Waterhouse

 

Termination Payment

 

Your employment with the Company is on an “at will” basis, which means that
either you or Iomega may terminate the employment relationship at any time for
any reason or for no reason and with or without advance notice. However, if the
Company terminates your employment without “cause,” if you sign a release in
favor of the Company (in a form acceptable to the Company) and provide all
reasonably requested assistance and cooperation during the period subsequent to
the termination of your duties, the Company will

 

 

•

continue to pay you your then Base Salary (prorated and payable monthly) for a
period of 12 months following the date of your termination;

 

 

•

pay you a pro-rated portion of your target bonus award for the year in which
such termination occurs, so that if (for example) you worked three months you
would receive 3/12 of the target bonus for the year (this payment shall be
spread over the 12 months following your termination, but shall not be subject
to mitigation based on your receiving other employment during those 12 months);
and

 

 

 

Doc. #1628961 v.1-5/11/06 12:02 PM

 


--------------------------------------------------------------------------------



Jonathan Huberman

February 24, 2006

Page 3

 

 

 

 

•

continue to provide you the benefits described above (taxes shall be your
responsibility) until the earlier of (i) 12 months following the date of your
termination and (ii) the date that you commence a new employment relationship;

 

provided, however, that if you become employed or otherwise engaged in gainful
employment during the 12-month period following your termination, 50 percent of
the amount that you obtain from such employment will be applied against and
reduce the post-employment termination payments payable by Iomega; provided,
further, that notwithstanding the application of such mitigation payments,
Iomega shall be obligated to pay you a minimum of six months of your then Base
Salary and 50 percent of your target incentive award.

 

For purposes of this agreement, “cause” for termination shall be deemed to exist
upon (a) a good-faith finding by Iomega’s Board of Directors of (i) your failure
to perform your assigned duties for Iomega, after written notice furnished to
you by Iomega of such failure and your failure or inability to remedy the same
within 30 days after such notice, or (ii) your dishonesty, gross negligence or
misconduct, or (b) your conviction of, or the entry of a pleading of guilty or
nolo contendre by you to, any crime involving moral turpitude or any felony.

 

Mitigation

 

You agree that, if you are terminated without cause, you will engage in diligent
and reasonable efforts to seek other employment so as to mitigate, in part, the
amount of payments which Iomega is required to pay you, as set forth under
“Termination Payment” above.

 

Other Agreements

 

You agree that your service as a director of Iomega will automatically
terminate, without any further action by you or Iomega, upon the date that you
cease to be the CEO of Iomega, unless the Board of Directors and you otherwise
agree.

 

As a condition of your employment, you will be required to sign and deliver
Iomega’s standard form of agreement regarding confidentiality, non-competition
and non-solicitation. In addition, Iomega will offer you the opportunity to
enter into Iomega’s standard form of Executive Retention Agreement for its
executive officers, which provides certain rights and benefits in the event of a
change in control or Iomega.

 

The start of your employment is contingent upon your acceptance of this offer
and the terms and conditions described in this letter. Additionally, it is
Iomega’s policy that all employees successfully pass a drug screen at an
Iomega-approved facility prior to beginning employment. The actual test date is
at Iomega’s discretion.

 

 

 

Doc. #1628961 v.1-5/11/06 12:02 PM

 


--------------------------------------------------------------------------------



Jonathan Huberman

February 24, 2006

Page 4

 

 

 

You represent that you are not bound by the terms of any employment contract,
restrictive covenant or other agreement or restriction preventing you from
accepting employment with or carrying out your responsibilities for Iomega as
contemplated.

 

This letter and the related agreements shall be governed by and construed in
accordance with the laws of the State of California, without giving effect to
any choice or conflict of law provision or rule, and supersede any prior
understandings or agreements, whether oral or written, between you and Iomega.
This letter may not be amended or modified except by an express written
agreement signed by you and an authorized officer of Iomega.

 

We are looking forward to your joining Iomega. If this letter correctly sets
forth the terms under which you will be employed by Iomega, please sign the
enclosed duplicate original copy of this letter and return it to me, whereupon
this letter shall constitute a binding agreement between you and Iomega with
respect to the subject matter set forth herein. The date you sign this
agreement, as set forth below, will constitute your employment commencement
date.

 

                                                                                               
 IOMEGA CORPORATION

 

 

 

                                                                                              
  By:__/s/ Stephen N. David___________________

                                                                                                           
 Stephen N. David, Chairman

 

Accepted and Agreed to this

____24th day of February, 2006

 

 

 

__/s/ Jonathan Huberman______________

            Jonathan Huberman

 

 

 

 

Doc. #1628961 v.1-5/11/06 12:02 PM

 

 

 